Title: To Alexander Hamilton from William Ellery, 25 June 1792
From: Ellery, William
To: Hamilton, Alexander



Colles Office [Newport, Rhode Island]June 25th, 1792
Sir,

I have recd. your three Circular Letters of the 4th 8th & 11th. of this month; and shall pay due attention to the Explanations and directions contained in them.
By the 14 Sec: of the Act for registering and clearing vessels &c “if any ship or vessel after having been registered in pursuance of this act, shall in any manner whatever be altered in form or burthen” &c. “such vessel shall be registered anew by her former name” &c. A figured head is put to a vessel after she has been registered: doth such alteration render it necessary that she should be registered anew? and if so, should the cause thereof be expressed in her new Register?
The master of a vessel of twenty tons or upwards licensed to trade between the difft. districts of the United States produces a certified manifest to the Collector of the District where she arrives: but has on board his vessel goods of foreign growth or manufacture, of less value than two hundred dollars, which are not mentioned in his manifest are such goods liable to seizure and forfeiture?
Your answer to these questions will oblige me.
Agreeable to your direction I have for sometime noted at the foot of my weekly returns the sum which would be wanted to pay off the drawbacks on distilled Spirits which would become due on the 26th of this month; but I have not yet received authority to borrow monies for that purpose. Permit me to request your attention to this matter.

I am, Sir,   Yr. most obedt. servt
Wm Ellery Coller
A Hamilton EsqrSecry Treasy.
